DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1, 2, 6-14 are pending.
Claims 1 and 2 are under examination on the merits.
Claim 1 is amended.
Claims 4, 5 are previously canceled.
Claim 3 is newly canceled.
No claims are newly added.
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/2/20 has been entered.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The rejection of claims 1 and 2 under 35 U.S.C. 103 as being unpatentable over US 3321555 by Lutz et al in the previous action are repeated and amended herein to reflect applicant’s amendment. Specifically,
Lutz describes phosphorylated polyester and polyether polyols.
Regarding the elected species of claim 1, Lutz describes a phosphorus containing polyol obtained by reacting a polyol with a phosphorus containing compound (col 1 ln 35-40; ln 50-65), wherein the phosphorus has a formula (RO)2P(O)Cl (col 4 ln 30-35). R may be phenyl (col 3 ln 35-40) and the description RO thus meets the instantly elected aryloxy for R1 and R2. The instant election of O for Y is met by the direct bond of P-O, and t is 1. Lutz describes for example chlorine, P-Cl, for instant X. See col 4 ln 30-35.
Regarding the polyol, Lutz describes polyether polyol (col 2 ln 11-58). 
Regarding the new requirement that the polyether polyol be derived from an epoxide, Lutz describes a polyether polyol derived from epoxy (col 2 ln 15-20 “alkylene oxide”, 37-58). 
Regarding the phosphorus content, Lutz descries a minimum of 2%, and description of “more” phosphorus (col 4 ln 38-50). Lutz specifically states that the upper limit is an entirely phosphorylated product but for two unreacted hydroxyl groups (col 4 In 50-57). Elsewhere Lutz describes the number of hydroxyl groups per polyol molecule prior to reaction as "preferably at least four" (col 3 In 15-20) and the molecular weight as preferably 500-2000 (col 3 In 15-25). As an example, following Lutz's description, if 2 of 4 hydroxyl groups are phosphorylated in a polyol with a total molecular weight of, for example, 600, the phosphorus content is 10 wt% (60/600). This is merely an example to emphasize how Lutz does describe values overlapping with the claimed range, albeit using different language than the instant claim. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990), In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997). It would be obvious to one of ordinary skill to arrive at values in the claimed range because Lutz describes values overlapping with the claimed range. 
Regarding the phosphorous containing polyol as halogen-free, while Lutz does describe an embodiment wherein halogen is present in the polyol, he also states that the halogen can alternatively 
Regarding the molecular weight,  –OH functionality, and phosphorus content, Lutz describes a molecular weight of 200-5000 (col 2 ln 55-60) and an OH-functionality of 2-4 (col 2 ln 70-col 3 ln 6). Lutz describes a minimum of 2% phosphorus and description of “more” phosphorus (col 4 ln 38-50), i.e. 2 wt% or more. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990), In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997). It would be obvious to one of ordinary skill to arrive at values in the claimed range because Lutz describes values overlapping with the claimed range.

Regarding claim 2, Lutz describes a phosphate (col 4 ln 30-35). 


Response to Arguments
Applicant’s argument p.6 of Remarks submitted 11/4/20 has been considered but is not persuasive. Applicant states that Lutz states the flame retardance depends on the amount of phosphorus and halogen but Lutz does not define the amount of phosphorus. As previously stated, this is not found convincing because Lutz describes an amount of "at least about 2% phosphorus" (col 4 In 40-45) and encourages more, specifically stating that the upper limit is an entirely phosphorylated product but for two unreacted hydroxyl groups (col 4 In 50-57). Elsewhere Lutz describes the number of hydroxyl groups per polyol molecule prior to reaction as "preferably at least four" (col 3 In 15-20) and the molecular weight as preferably 500-2000 (col 3 In 15-25). As an example, following Lutz's description, if 2 of 4 hydroxyl groups are phosphorylated in a polyol with a total molecular weight of, for 
Applicant describes "the actual requirement for the flame retardancy of the polyurethane foams" however there is no such flame retardant requirement in the instant claims. Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Claim 1 merely describes 7-12 wt% phosphorus content present in the polyol.
Furthermore, applicant emphasizes that the instant describes halogen-free phosphorylated polyols. This is not found convincing because Lutz also describes halogen-free phosphorylated polyols (see chemical equation col 2 ln 40-50; resultant phosphorylation without halogen col 4 ln 30-36 which “goes to completion” ln 39). 

Applicant’s argument p.7 of superior mechanical properties are not convincing because overcoming a §103 rejection based on unexpected results requires the combination of three different elements: the results must fairly compare with the prior art, the claims must be commensurate in scope and the results must truly be unexpected. (See MPEP §716.02). Applicant's showing of allegedly unexpected results does not satisfy these requirements. For example, applicant has not shown superiority of the claimed phosphorus range vs. the wider range of phosphorus content described by the applied prior art Lutz. 

Further, the data which is present in the specification is not commensurate in scope with the claims. For example only five phosphorus-containing polyols are tested, all of which are derived from only four specific polyols (instant Table 1 and following description. Table 2 and following description. Table 3 and following description). The instant claim broadly describes “polyether polyol produced from 

Furthermore, the claimed phosphorous compound is very broad. The prior art rejections above merely deal with the elected species, but it is noted here that the wide array of claimed variables for instant formula (I) are expected to have significant impact on the electron donating capacity of the phosphorus attached to the polyol. The independent claim recites a phosphorus compound which encompasses thousands of possibilities, but only two phosphorus compounds are used in the examples, diphenylchlorophosphate and diphenylchlorophosphinate (instant publication paragraphs 135-137, 171, 172).  This is relevant because the polarity of the phosphorus atom is affected by the electron-withdrawing properties of the bonds and atoms in formula (I). The polarity of the phosphorus in the polyol in turn affects its interaction with any resultant foam and thus the resultant properties of the foam. Also in formula (I), steric hindrance, created by the size of the R groups in formula (I), also affects the ability of the phosphorus to interact with the foam and thus the resultant foam properties.
Furthermore, applicant emphasizes that the instant describes halogen-free phosphorylated polyols. This is not found convincing because Lutz also describes halogen-free phosphorylated polyols (see chemical equation col 2 ln 40-50; resultant phosphorylation without halogen col 4 ln 30-36 which “goes to completion” ln 39). 
Applicant mentions using “non-chlorinated aromatic diisocyanate” however the claim is to a phosphorous-containing polyol, not a diisocyanate.
The amount of phosphorous in Lutz is disclosed, contrary to applicant’s argument, as detailed above in rejection.

Conclusion
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINA H ROSEBACH whose telephone number is (571)270-7154.  The examiner can normally be reached on 8am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Seidleck can be reached on 5712721078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTINA H.W. ROSEBACH/Examiner, Art Unit 1766                                                                                                                                                                                                        /MICHAEL M DOLLINGER/Primary Examiner, Art Unit 1766